Title: General Orders, 15 June 1799
From: Ellery, Abraham R.,Hamilton, Alexander
To: 


New York June 15th 1799

A pretention having been raised by some of the Contractors, to issue either fresh or salt meat to the Troops at their discretion Major General Hamilton thinks it proper, to declear his Sence that this pretention is unfounded and without an Express declaration in the Contract that the option is reserved to the Contractor, it must be understood that it is reserved to the public, it is expected therefore except in situations which do not admit of it that fresh meat will be furnished five days in every week as the General rule, nevertheless the Commanding Officers of posts or Corps and Detacht are left at liberty to vary this propotion in such manner as may be most sattisfactory to those under their Command, and with reasonable accomodations to public Circumstances.

All letters either to Major General Hamilton or the Adjutant General or his assistant on matters relating to the service which pass though the post office are to be endorsed on public Service and with the name of the writer.
Abraham R. Ellery Asst Adgt Genl
